Citation Nr: 0530405	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-26 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1997 to October 
2001.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in July 2003, which denied the claim.


FINDINGS OF FACT

1. All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record reflects that the veteran's tension headaches 
are not manifested by characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's service-connected tension headaches are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 
8199-8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Here, in a letter dated in April 2003, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any further 
evidence that pertains to the claim.

In addition, the veteran was also provided with a copy of the 
appealed rating decision, as well as an August 2003 Statement 
of the Case (SOC), and a September 2003 Supplemental 
Statement of the Case (SSOC).  These documents provided her 
with notice of the law and governing regulations, to include 
the criteria for establishing a higher evaluation, as well as 
the reasons for the determinations made regarding her claim.  
By way of these documents, she also was specifically informed 
of the cumulative evidence already provided to VA or obtained 
by VA on the veteran's behalf.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which she might obtain such evidence, and of the allocation 
of responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records, VA examination reports, and lay statements.  Under 
the circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Factual Background

The veteran's service medical records mention complaints of 
headaches.  A work-up in March 2000 diagnosed tension 
headaches.  A July 2002 VA neurological examination, which 
included a review of the claims file, provided a diagnosis of 
tension headaches, with moderate control on medications.  The 
examiner noted there were no associated neurological 
symptoms.

Service connection for tension headaches was established by 
the August 2002 rating decision, with an evaluation of 10 
percent.  The veteran filed a claim for an increased rating 
in April 2003. 

Private medical records from Dr. LMK dated in December 2002 
include headaches in the assessment.  Other records from 
March 2003 note migraines.  The veteran stated that these 
were occurring in two places and could be "helped" with 
analgesics, but did not go away.  A letter from this 
physician indicates that the veteran was having increasing 
headache symptoms that could not be relieved with analgesics.  
This pain was indicated to originate in the veteran's neck 
and eyes.  Heat was used to reduce pain, but all 
symptomatology did not resolve.

An April 2003 note from the veteran indicated that Dr. LMK 
performed x-rays and determined that the veteran had 
arthritis in her neck.  An April 2003 letter from the 
veteran's employer, Ms. BI, states that the veteran had 
occasionally missed work because of her back problems, but 
that she also "called out once" due to a headache.  Ms. BI 
indicates that the veteran has worked for her since August 
2002.

The veteran underwent a second VA neurological examination in 
May 2003.  At that time, she complained of "new" headaches 
that were not relieved with analgesics.  The veteran told the 
examiner that her pain was at "level 9" as a baseline and 
"level 10" when she is active.  She indicated that use of a 
heating pad and lying down for 2 to 3 hours relieved 
symptoms.  These headaches, the veteran reported, were 
occurring once per week.  If she cannot lie down, her 
symptoms persist for 4 to 6 hours, with a pain level of 9.  
During episodes, the veteran is unable to do anything except 
care for her daughter.

The veteran distinguished her "new" headache history from 
her "old" headache history.  With respect to her "old" 
headaches, she stated they were diagnosed as tension 
headaches and were in the temporal area.  The veteran stated 
that they reach a pain level of 6 and include visual symptoms 
such as observance of a white flash.  The veteran said that 
"old" headaches continue to "come and go."  She then said 
that the symptoms usually abate after a few hours, but that 
she works right through them.  The veteran then stated that 
during headaches, she is unable to do anything related to her 
vision.  She said that she is only able to care for her 
daughter.  

Physical examination revealed no abnormalities.  The examiner 
provided separate diagnoses for the "old" and "new" 
headaches: occipital headache with cervical neck pain; and 
temporal area tension headaches with increased pain and 
decreased relief from Tylenol.

A letter from the veteran's chiropractor in August 2003 
indicates treatment for low back pain, sacroiliac pain, and 
neck pain with frequent headaches.  The veteran reported a 
frequency of 2-3 headaches per week and migraines twice a 
month.  Again, analgesics were reportedly used as treatment 
and the veteran said she cannot drive or do things that 
require vision when her headaches are severe.  Physical 
activity intensified her symptoms, and the veteran has to 
stop what she is doing when the headaches occur.  The 
chiropractor opined that these headaches are, at a minimum, 
10 percent disabling to the veteran.

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005). Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

While the Board must considered the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the regulations do not give past medical reports 
precedent over current findings.  Where entitlement to 
compensation has already been established, and increase in 
disability rating is the issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings. The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The veteran's service-connected tension headaches are rated 
analogous to migraine headaches.

Migraine headaches are evaluated pursuant to the criteria 
found at 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Under this Code, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

"Prostration" is defined as "physical or emotional 
exhaustion; incapacitation or helplessness."  WEBSTER'S NEW 
WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 
(1986), p. 1080,

In the instant case, the Board notes that the veteran 
actually suffers from 2 separate and distinct types of 
headaches as noted on the VA examination: tension headaches, 
and occipital headaches with cervical neck pain.  On the VA 
examination, the veteran described the headaches as "old" 
and "new."  She clearly explained that the "old" headaches 
had been diagnosed as tension headaches.  She described these 
headaches as a sharp pressure with a pain level of 6.  She 
had an aura, but no other associated symptom.  She also 
indicated that the headache abates if she can lie down, but 
if she cannot, she can usually work right through the 
headache.  Her employer noted only one day of time lost in an 
8-month period of time due to a headache, but the VA 
examination indicated this was due to the "new" headache.  
It was noted that the veteran is able to care for her 
daughter during her headaches, but cannot do other tasks.

Here, the veteran's tension headaches are not manifest by 
prostrating attacks averaging once a month over the last 
several months.  The evidence notes that she is generally 
able to work through the pain with these headaches, and was 
able to watch her daughter.  While a pain level of 6 
indicates significant pain, the evidence does not show 
incapacitation from the tension headaches.  Indeed, despite 
the fact that she experiences tension headaches 2 to 3 times 
per week, she missed only 1 day of work in an 8-month time 
frame due to a headache, and that headache was not reported 
as a tension headache. 

With respect to the "new" headaches, the Board notes that 
she is not service-connected for any cervical spine disorder, 
and any headache symptoms related to a cervical spine 
disorder cannot be considered in the evaluation of her 
service-connected tension headaches.  In this regard, the use 
of manifestations not resulting from a service-connected 
condition in the evaluation of a service-connected disorder 
must be avoided.  38 C.F.R. § 4.14 (2005).  Both the veteran 
and the VA examiner have indicated that the occipital 
headaches associated with cervical spine pain are a separate 
entity.  As such, the symptoms related to the occipital 
headaches will not be considered.
 
In summary, the evidence does not show that the veteran 
suffers from characteristic prostrating attacks relating to 
her tension headaches averaging once a month over a period of 
several months.  Although she does have frequent tension 
headaches, these do not rise to a level such as to constitute 
"characteristic prostrating attacks" occurring once a 
month.  Therefore, the claim for an increased rating is 
denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an increased rating for tension headaches is 
denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


